Citation Nr: 1224983	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  95-17 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent for herniated disc and lumbosacral strain with nerve root impingement.

2.  Entitlement to an increased compensable rating for a right lower back lipoma, currently rated noncompensable.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 11, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to March 1994.  He received the Air Medal.

These matters come before the Board of Veterans' Appeals (Board) from July 1994 and November 2009 rating decisions of the Department of Veterans' Affairs (VA) Regional Offices (ROs) in Denver, Colorado and Philadelphia, Pennsylvania.  In the July 1994 decision, the RO granted service connection for degenerative disc disease of the lumbosacral spine and assigned an initial 10 percent disability rating, effective March 11, 1994.  In the November 2009 decision, the RO denied entitlement to an increased compensable rating for benign growths of the skin.

The Philadelphia, Pennsylvania RO currently has jurisdiction over the Veteran's claims.

The Veteran testified before a Veterans Law Judge at an August 1997 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In October 1997, the Board remanded the higher initial rating issue for further development.

In June 1998, the RO assigned an initial 20 percent rating for the service-connected back disability, effective March 11, 1994.

In May 1999, the Board remanded the higher initial rating issue for further development.

In June 2000, the RO assigned an initial 40 percent rating for the service-connected back disability, effective March 11, 1994.

In August 2003 and August 2007, the Board remanded the higher initial rating issue for further development and to schedule the Veteran for a new Board hearing before a Veterans Law Judge.

The Veteran testified before the undersigned at a May 2009 Travel Board hearing.  A transcript of that hearing has been associated with his claims folder.

In June 2009, the Board remanded the higher initial rating issue for further development.

In November 2009, the RO granted a TDIU, effective May 11, 2009.

In October 2010, the Board remanded the higher initial rating issue for further development.

In a January 2012 decision, a Decision Review Officer (DRO) assigned an initial 100 percent rating for the Veteran's service-connected psychiatric disability, effective May 11, 2009.  Thus, the issue of entitlement to a TDIU is not before the Board as for the period since that date.  However, as explained below, the issue of entitlement to a TDIU prior to this date remains before the Board as part of the appeal for a higher initial rating for the service-connected back disability.

The Veteran again testified before the undersigned at a June 2012 videoconference hearing at the RO.  A transcript of that hearing has been associated with his claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all claims for an increased rating and appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a) (2011).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999).

The issue of entitlement to a TDIU prior to May 11, 2009 is potentially before the Board.  The effective date of service connection for the Veteran's back disability is March 11, 1994, and there is evidence that he experienced periods of unemployment between that date and May 11, 2009 and he reported employment problems due to his back disability.  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice for the period prior to May 11, 2009.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence of record does not contain a specific opinion as to whether the Veteran's service-connected disabilities, alone, were sufficient to prevent him from securing and following employment for which his education and occupational experience would have otherwise qualified him prior to May 11, 2009.

The Veteran did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) prior to May 11, 2009.  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  However, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In December 2007 and April and August 2008, the agency of original jurisdiction (AOJ) contacted the Social Security Administration (SSA) and requested all available disability records.  In September 2008, the SSA responded that it was unable to locate the Veteran's medical records.  However, a January 2012 VA mental health evaluation note reflects that he had recently been granted SSA disability benefits

The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's most recent disability determination have not yet been associated with the claims file and may be relevant.  Thus, a remand is also necessary to again attempt to obtain any available SSA disability records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any evidence from SSA, the claims file, including this remand, should be referred to a VA physician with appropriate expertise to determine whether the Veteran's service-connected disabilities prevented him from securing and following substantially gainful employment for which his education and occupational experience would have otherwise qualified him prior to May 11, 2009.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the opinion provider for review; consideration of such should be reflected in the completed examination report or in an addendum.

The opinion provider should opine, as to any period from March 11, 1994 to May 10, 2009, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (herniated disc and lumbosacral strain with a nerve root impingment; and a right lower back lipoma) would, in combination, have prevented him from securing and following substantially gainful employment for which his education and occupational experience would have otherwise qualified him.

The opinion provider must provide reasons for each opinion given.

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the opinion provider rejects the Veteran's reports, he or she must provide a reason for doing so.

3.  The AOJ should review the opinion to ensure that it contains the information requested in this remand and is otherwise complete.

4.  If, after completion of instructions 1 through 3 above, there is any period from March 11, 1994 to May 10, 2009 that the Veteran was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


